DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .              

 Status of Claims 
Claims 1-3, 5-11 and 13-16 are pending in this instant application per remarks and claim amendments filed on 01/25/2022 by Applicant, wherein Claims 1 and 9 are the two independent claims reciting system and method claims with Claims 2-3/5-8 and 10-11/13-16 dependent on said two independent claims respectively.  Said 01/25/2022 claim amendments have amended both independent Claims 1 and 9 as well as dependent Claims 5-8, 10 and 13-16;  while Claims 4 and 12 continue to be shown as cancelled.          
This Office Action is a final rejection in response to the remarks and the claim amendments filed by the Applicant on 25 JANUARY 2022 for its original application of 26 OCTOBER 2018 that is titled:         “Systems and Methods for Detecting Fraudulent Healthcare Claim Activity”.             
Accordingly, amended Claims 1-3, 5-11 & 13-16 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:        
Whoever invents or discovers any new and useful process, machine, manufacture, or 


Claims 1-3, 5-11 & 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1 and 9 are independent system and method claims respectively.           
Analysis                         
Claim 9: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method, which is a statutory category of invention (Step 1: YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of a method for detecting fraudulent healthcare claim activity comprised of:   an analyzer to receive eligibility data related to an interaction between a service provider and a service recipient, and to generate one or more risk scores based on the eligibility data for a subsequent claim submitted based on the eligibility data, the eligibility data being accessed from at least one of a data stream and a storage component;   a translator to interpret the one or more risk scores from the analyzer and to generate a user format representative of the one or more risk scores for the subsequent claim;   and   an interface component to cause a display of the user format.   These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations of a method of organizing human activity as a commercial or legal interaction in the form of contracts, 

That is, other than reciting steps of using an analyzer for data received & generate risk scores, and a translator for interpreting risk scores (generated by the analyzer), nothing in the claim precludes the limitations from practically being performed as organizing human activity or in the human mind.  For example, but for the “using an analyzer for data received & generate risk scores, and a translator for interpreting risk scores (generated by the analyzer)” language, the claim encompasses the user manually determining steps that represent automation of human activity.  Similar manual activities can be carried out for organizing human activity and/or by mental steps.  These limitations are mental processes or organizing human activities of the group “Certain Methods of Organizing Human Activity” (Step 2A1-YES).         

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites limitations about using an analyzer for data received & generate risk scores, and a translator for interpreting risk scores (generated by the analyzer), with additional limitations in dependent claims about a risk exposure and a case manager;  to perform these steps.  The analyzer for data received & generating risk scores, and the translator for interpreting risk scores in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  These generic engine limitations are no more than mere instructions to apply the exception using generic computer &/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).                

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional element/s in the claim amount/s to no more than mere instructions to apply the exception using a generic computer and/or computer component/s (a method for detecting fraudulent healthcare claim activity).  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer component/s over internet cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  For the additional limitations of risk exposure and case manager that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and is determined to be well-understood, routine, conventional activity in the field.  The disclosure per para [24] describes that it -- {[24] The fraud detection system can analyze the eligibility data to generate a risk score for the eligibility request.  In some embodiments, the fraud detection system can supplement the analysis of the eligibility data with reference to subsequent and/or related claim data.  The fraud detection system can then translate the results of the analysis to a user format that can be easily understood by a user, such as a fraud investigator.  The fraud detection system can, in some embodiments, prioritize the results for the user.  The fraud detection system can then generate the results for display to a stand-alone platform and/or an interface that is part of a larger platform.} -- does not provide any indication that a method for detecting fraudulent healthcare claim activity is anything other than a generic, off-the-shelf computer and/or computer component/s, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here);  and for these reasons, there is no inventive concept and the claim is not patent eligible.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.               
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.               

The analysis above applies to all statutory categories of the invention including system Claim 1.  Furthermore, the dependent method claims 10-11/13-16 do not resolve the issues raised in the independent Claim 9.  Accordingly, dependent system Claims 2-3/5-8 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.              
Therefore, said Claims 1-3, 5-11 & 13-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-3/5-8 and 9-11/13-16 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.        
(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 01/25/2022 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)           


Exemplary Analysis for Rejection of Claims 9-11 & 13-16 

Independent Claim 9 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2017/ 0270435 filed by Gallardo, Kleber (hereinafter “Gallardo”) in view of Pub. No. US 2016/ 0314249 filed by Dunleavy, Keith R. (hereinafter “Dunleavy”), and further in view of Pub. No. US 2018/ 0018602 filed by DiMaggio et al. (hereinafter “DiMaggio”), and as described below for each claim/ limitation.              

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.                

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.           

With respect to Claim 9, Gallardo teaches ---             
9.    A computer-implemented method for detecting fraudulent healthcare claim activity, the method comprising operating a processor in communication with an interface component to:         
(see at least:   Gallardo Abstract and Summary of Various Embodiments in paras [0004]-[0009]; & para [0004] about {“In accordance with one embodiment of the invention, a healthcare fraud detection system comprises a user interface, a core processing system coupled to the user interface and also coupled to a database storage, and a data input providing healthcare data, the data input being user selectable from at least one data source, the data input being coupled to the core processing system.  The core processing system comprises a set of stored pre-defined plug-and-play applications configured to manipulate the data, and the core processing system is configured to permit, via the user interface, drag-and-drop selection and interconnection of at least one data source and at least one pre-defined plug-and-play application by a user to produce a healthcare fraud detection model and to display, via the user interface, fraud analytics data produced by the healthcare fraud detection model.”};  and para [0127] about {“For example, in the context of healthcare fraud detection, the application typically performs the following data pre-processing operations: (a) identify providers that have been excluded from Medicaid, Medicare, or insurance companies for fraud, waste, or abuse behavior; (b) perform breakout detection in the time-series records of each provider to identify statistically significant anomalies, e.g., based on the amount claimed per month, and label the breakouts periods as the times when the provider likely conducted fraud, waste, or abuse in healthcare; (c) compute metrics based on domain knowledge (deep learning models can determine useful metrics through analysis of the data, but it is still beneficial if the application can provide a base set of known metrics, as pre-computing metrics can save computation and iteration time in deep learning and can make the results more easily interpretable); and (d) connect the resulting data source to an Analyzer Operator (discussed below).”}; AND para [0320] about {“In an alternative embodiment, the disclosed apparatus and methods (e.g., see the various flow charts described above) may be implemented as a computer program product for use with a computer system.”}; AND Summary paras [0004]-[0008] for core processing system with fraud detection;  which together are the same as claimed limitations above including ‘computer-implemented’ and ‘a processor’)     

 
Gallardo teaches ---           
receive, via the  interface component, healthcare eligibility data related to an interaction between (a service provider) and a service recipient;          
(see at least:   Gallardo ibidem; & para [0004] about {“In accordance with one embodiment of the invention, a healthcare fraud detection system comprises a user interface, a core processing system coupled to the user interface and also coupled to a database storage, and a data input providing healthcare data, the data input being user selectable from at least one data source, the data input being coupled to the core processing system.”}; & paras [0082]-[0083] about {“[0082] Exemplary embodiments relate to a Health Care Fraud Waste and Abuse predictive analytics projects sharing network where analytic models can be shared and used directly with minimum changes.  The shared/passed Models and Rules on the network are directly applied to datasets from different customers by mapping and creating useful results electronically within a healthcare claims space. …… [0083] In illustrative embodiments, a browser based software package provides quick visualization of data analytics related to the healthcare industry, primarily for detecting potential fraud, waste, abuse, or possibly other types of anomalies (referred to for convenience generically herein as “fraud”).  Users are able to connect to multiple data sources, manipulate the data and apply predictive templates and analyze results. ……”}; & para [0124] about {“In the context of healthcare fraud detection, the data usually includes the following parts.  Claim data generally information such as the starting and the ending dates of the service, the claim date, the claim amount claim, and so on.  Patient data has demographic information.  Patients' eligibility data has information about the programs for which each patient is eligible or registered.  Provider data has contacts of the providers, and providers' license and credential shows their qualifications.  Contract data includes detailed rules in the insurance contracts.”}; & para [0127]; & para [0308] about a provider ID & a patient ID;  which together are the same as claimed limitations above wherein teachings of “patient” are the same as ‘a service recipient’ claimed above;  and para [0006] about {“The core processing system may include a deep learning engine, such as a machine learning engine, configured to process the data.  The deep learning engine may be configured to automatically determine a set of performance metrics and a plurality of algorithms to use for the at least one data source and create therefrom an ensemble of models, where each component in the ensemble is a deep learning model focusing on a specific type of fraud.  The deep learning engine may be configured to detect medical claim fraud in real time, or substantially in real time, from a stream of medical claims.”}; which are the same as claimed limitations above including about ‘a data stream’;  and para [0004] about {“In accordance with one embodiment of the invention, a healthcare fraud detection system comprises a user interface, a core processing system coupled to the user interface and also coupled to a database storage,”}; & Claim 1 about {“A healthcare fraud detection system comprising: a user interface;  a core processing system coupled to the user interface, the core processing system also coupled to a database storage;”}; AND Summary paras [0004]-[0005] for user interface; AND paras [0100]-[0101] for an interface, a user interaction interface and a web-browser based interface); which together are the same as claimed limitations above including about ‘a storage component’ and ‘interface component’)      

Gallardo teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a service provider’.  However, Dunleavy teaches them  explicitly.            
(see at least:   Dunleavy Abstract and Summary of the Disclosure in para [0007];  and paras [0070]-[0072] about {“FIG. 7 illustrates an exemplary clinical analytics engine according to examples of the disclosure.  The clinical analytics engine can include a configuration management module 704, an analytics service 706, and a computing cluster 708.”}; ...... & {“The configuration management module 704 can be responsible for establishing and maintaining consistency of the algorithms and data analytical schemes produced by the flowchart designer 702 (described in further detail below).”}; ...... & {“The analytics service 706 can perform the on-demand real-time patient-specific data analysis by processing the order received from an order processing module 710.  The analytics service 706 can perform this task by analyzing the request received from the order processing module 710 and ensuring that the appropriate data from data lake 712 is analyzed using an appropriate algorithm or sets of algorithms in order to ensure that the on-demand real-time patient-specific data analysis is performed per the user's 
specification.”};  which together are the same as claimed limitations above including about ‘an analyzer’;  and paras [0003], [0005]-[0007], [0018]-[0019], [0021]-[0023], [0026], [0028]-[0029], [0031], [0033]-[0035], [0039], [0045], [0047] & [0049]-[0050]  about “healthcare provider/s” that are the same as claimed ‘a service provider’)      
Examiner notes that Dunleavy teaches about other claimed limitations also, for example but not limited to eligibility data in para [0030] about eligibility data.        

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gallardo with the teachings of Dunleavy.  The motivation to combine these references would be to provide a healthcare fraud detection system that prevents loss of funds to fraud, waste, and abuse (see paras [0003]-[0004] of Gallardo), and to provide computing platforms, in which data is aggregated, mined, & analyzed from multiple sources to put together a comprehensive and in-depth view of various facets of a patient's medical history "on-demand" (when needed and requested), can help to maximize the quality of healthcare while at the same-time minimizing inefficient expenditures associated with performing unnecessary or redundant medical tests and laboratory diagnostics (see para [0006] of Dunleavy).             


Gallardo and Dunleavy teach ---            
generate one or more risk scores based on the healthcare eligibility data for a subsequent healthcare claim, the one or more risk scores being based on the healthcare eligibility data and one or more of a service recipient data related to prior healthcare claim activity of the service recipient, the healthcare eligibility data being accessed prior to submission of the subsequent healthcare claim;       
(see at least:   Gallardo ibidem;  and para [0048]/FIG. 45 is a 
sample annotated screen that highlights that a potentially high risk doctor has been identified, in accordance with one exemplary embodiment.”}; & para [0049]/FIG. 46 shows a sample annotated screen demonstrating how a potentially high-risk provider can be found by simply plotting TOT_AMT_PAID against 
PHYSICIAN_NAME using a pie chart, in accordance with one exemplary embodiment.”}; & para [0085] about {“In some embodiments, Absolute Insight allows users to control and process data with a variety of functions and algorithms, and creates analysis and plot visualizations.  Absolute Insight may have prepared models and templates ready to use and offers a complete variety of basic to professional data messaging, cleansing and transformation facilities.  Its Risk score and Ranking engine is designed so that it takes about a couple of minutes to create professional risk scores with a few drag and drops.”}; & para [0102] about {“Then, with reference to FIG. 4, at 3, Absolute Insight obtains the list of all artifacts (saved &/or shared models, risk scores--rankings, charts & dashboards) from a Database.  At 4, Absolute Insight also gets a list of cached processes, data and lists them for the user.”}; & para [0111] about {“Absolute Insight's fraud detection interface is designed for ease of use.  For example, the interface uses "drag & drop" and/or "plug & play" features.  Each artifact, including data sources, filters, risk scores, models, templates, charts and/or dashboards, may be completely cohesive and pluggable to each other because of common input/output data ports.  To that end, under the Modeling Tab the user may prepare their analysis model that can produce instant, reusable and/or schedulable results.  All of the artifacts are listed and available in the modeling canvas to build reusable fraud processing template apps.  Absolute Insight allows users to use one click `apps`.  This provides a level of convenience to even novice users, who may drag and drop almost any kind of data source along any "fraud detection app" and it will do that analysis with no or minimal configuration.”};  which together are the same as claimed limitations above including about ‘one or more risk scores’)         
(see at least:   Dunleavy ibidem; & para [0028] about {“Absolute Insight's fraud detection interface is designed for ease of use.  For example, the interface uses "drag & drop" and/or "plug & play" features.  Each artifact, including data sources, filters, risk scores, models, templates, charts and/or dashboards, may be completely cohesive and pluggable to each other because of common input/output data ports.  To that end, under the Modeling Tab the user may prepare their analysis model that can produce instant, reusable and/or schedulable results.  All of the artifacts are listed and available in the modeling canvas to build reusable fraud processing template apps.  Absolute Insight allows users to use one click `apps`.  This provides a level of convenience to even novice users, who may drag and drop almost any kind of data source along any "fraud detection app" and it will do that analysis with no or minimal configuration.”};  which are the same as claimed limitations above including about ‘one or more risk scores’)     


Gallardo and Dunleavy teach ---             
determine (a risk exposure) corresponding to at least one of a value of  and (a monetary loss) associated with the subsequent healthcare claim;          
identify a subset of risk scores from the one or more risk scores associated with (a risk exposure)  that exceeds (a risk threshold), the risk threshold being dynamically variable based on a number of risk scores from the one or more risk scores that exceed (a current risk threshold)[[;               
generate a user format representative of the one or more risk scores for the subsequent healthcare claim and that is based on the identified subset of risk scores;   and     
cause via the interface component, display of the user format prior to submission of the subsequent healthcare claim.          
(see at least:   Gallardo ibidem;  and paras [0004]-[0005] about {“In accordance with one embodiment of the invention, a healthcare fraud detection system comprises a user interface, a core processing system coupled to the user interface and also coupled to a database storage, and a data input providing healthcare data, the data input being user selectable from at least one data source, the data input being coupled to the core processing system.  The core processing system comprises a set of stored pre-defined plug-and-play applications configured to manipulate the data, and the core processing system is configured to permit, via the user interface, drag-and-drop selection and interconnection of at least one data source and at least one pre-defined plug-and-play application by a user to produce a healthcare fraud detection model and to display, via the user interface, fraud analytics data produced by the healthcare fraud detection model.”} ...... & {“In various alternative embodiments, the user interface may be a web-browser interface.  The core processing system may display the least one data source and the at least one pre-defined plug-and-play application as interconnected icons on the user interface.”}; & para [0101] about {“Various interactions between components in the distributed architecture are now described with reference to FIGS. 3-11.  With reference to FIG. 3, at 1, a user interaction interface, e.g., a web-browser based interface, allows a user to log in. Once the user logs in, at 2, the "Get Started" feature (discussed in more detail below) is displayed and has ready-to-use `apps`. The interface is coupled to applicants that load all of the available and/or shared data sources, models, filters, charts, and dashboards to the user.”}; & para [0106] about {“With reference to FIG. 8, once the results have been generated, they are pushed to the data warehouse and to the user interface at 8.  At 9, the results are displayed to the user, who can further continue analysis of the results and/or share the results with peers, publish the results, and/or feed the 
results to the next process.”}; & para [0111] already cited above; & paras [0182]-[0192] about {“FIG. 22 is a sample annotated screen showing a portion of the sample screen of FIG. 20 highlighting a second set of controls.  The following is a brief description of the various items highlighted in FIG. 22: Item 1 Allows switching between advance query editing view and interface driven view.  
Item 2 allows the user to enable Rule chaining i.e. using results of one rule-filter to create new rule.  It will be further explained in upcoming sections.  
Item 3 allows the user to Select a data source on which you want to create query filter.  
Item 4 allows the user to provide an Alias name for the selected data source.  
Item 5 allows the user to Remove the data source if there are multiple data sources selected.  
Item 6 allows the user to Add more data sources to create joins and complex query filters.  
Item 7 allows the user to open custom query manager where the user can create queries to use in the current query filter; custom queries can be used in a specific way while creating query filter configurations.  
Item 8 allows the user to open logical expressions manager, which allows the user to create logical and mathematical expressions based on multiple columns; if those expressions are used in a query filter, then they will result in adding one or more new resultant columns based on the expression.  
Item 9 Allows the user to add multiple columns from the selected data source quickly.  
Item 10 allows the user to aggregate data on certain time periods e.g. Yearly, Quarterly, Monthly, Daily.”}; & sub-section titled “Example Models” in paras [0229]-[0231] that includes a graphical user interface (GUI); & para [0306] for GUI; AND para [0112] about {“Deep learning models support "Big Data" analysis and, in certain exemplary embodiments, incorporate in-memory distributed computing and caching. Furthermore, Absolute Insight has learning templates that help to identify low level medical fraud patterns.  Absolute Insight deep learning models help 
construct medical fraud indicators and more complex Medical Fraud processes.”}; & para [0121] about {“(Absolute Insight Deep learning may:) identify simple medical fraud features to construct more complex representations of medical claim fraud in hidden layers and put together a whole picture representation identifying an entity as fraudulent or not.”}; & para [0127] about {“compute metrics based on domain knowledge (deep learning models can determine useful metrics through analysis of the data, but it is still beneficial if the application can provide a base set of known metrics, as pre-computing metrics can save computation and iteration time in deep learning and can make the results more easily interpretable); and (d) connect the resulting data source to an Analyzer Operator.”}; which together are the same as claimed limitations above to include ‘interpret the one or more risk scores’);      
(see at least:   Dunleavy ibidem;  and paras [0073]-[0074] about {“As previously discussed, an on-demand real-time patient-specific data analysis order can initiate one or more data analytical schemes or algorithms to be performed upon a set of data.  The algorithms or data analytical schemes can be created by a flowchart designer 702.  Flowchart designer 702 can be a platform by which a programmer can pre-program one or more algorithms and specify how an algorithm is to analyze pertinent data related to a particular on-demand real-time patient-specific data analysis.  In one example, flowchart designer 702 can act as a common translator of logical considerations into algorithmic processes applied against the data.  As previously discussed, each data analytical scheme or algorithm can include a series of inclusion and exclusion criteria.  The exclusion and inclusion criteria can be specified by a user and also can be dictated by the type of on-demand real-time patient-specific data analysis that a user orders.”}......& {“Using the flowchart designer, a programmer can input the inclusion and exclusion criteria of a search, using a user-friendly syntax, which can then be translated/compiled into an algorithmic process that can be applied against a set of data to perform the on-demand real-time patient-specific data analysis.  The analytics service 706, upon receiving an order, can determine which algorithm or set of algorithms is to be applied to a set of data.”}; which together are the same as claimed limitations above including about ‘a translator’)

Gallardo and Dunleavy teach as disclosed above, but they may not explicitly disclose about ‘a risk exposure’, ‘a monetary loss’, ‘a/the risk exposure’, ‘a risk threshold’ and ‘a current risk threshold’.  However, DiMaggio teaches them explicitly.          
(see at least:   DiMaggio Abstract and Summary in paras [0008]-[0011]; & para [0063] about {“The threshold maturity level can be determined (e.g., using first determination component 110) to be a particular value based on a set of risk factors such as the degree of risk undertaken by an organization/covered entity and its alignment with a compliancy program, a level of increased risk incurred by responding to decisions, a level of exposure to operational surprises and losses, a capability to manage many risks across the clients' enterprise, the establishment of objectives to mitigate risk, the presence of resources and technologies that mitigate risk, and other such risk factors.”}; & para [0086] about {“As such, maturity threshold values can be adjusted to determine an appropriate risk score based on the subset of client data and associated variable as compared to the particular subset of host data and associated requirement attributes.  In an aspect, the risk score can represent the impact of the occurrence of various risk events associated with risks exposed to the client organization from compliance deficiencies and other non-compliance related factors.  In an aspect, a risk can include the risk that confidential information (e.g., EPHI) can be compromised, accessed, stolen, and breached.”};  and para [0098] about {“In an instance, business intelligence system 117 can employ scoring component 120 to generate a risk score representing an estimated impact of threat data, vulnerability data, or non-compliance data and such subsets of data can contribute to the generation of the risk score.  Furthermore, the risk score can be based on values associated with a maturity level and a comparison of such values to one or more values corresponding to a maturity level.  In an aspect, second determination component 210 can determine values associated with maturity thresholds in order to determine a risk score.  As such, processor 112 can execute determination component 210 to determine a risk score by comparing a value associated with the maturity level to adjusted values that standardized the maturity levels to account for risk factors related to threat data or vulnerability data.”}; & para [0099] about {“As such, regardless of a state of compliance, a client device can be exposed to several risks based on non-compliance related factors (e.g., corrupt work place culture, incomplete inventory of assets, incorrect categorization of assets, failure to correct risk mitigating actions, lack of understanding of asset value, lack of awareness of threats, etc.).”}; & para [0061] about {“Also, in an aspect, a maturity level threshold can represent a level of maturity (e.g., represented by a data value) that indicates the presence of a certain exposure to risks from non-compliance and compliance related impact factors.  Accordingly, the comparison of the maturity level (e.g., data value) to the threshold maturity level (e.g., threshold data value) can facilitate the generation of a risk score, where the threshold maturity level provided a risk adjusted scale to allow for the determination of riskiness to an organization given a certain maturity level (e.g., data value).”}; & para [0063] about {“In an aspect, an organization with a lower maturity level will likely be determined (e.g., using scoring component 120) to have a higher risk score representing the presence of an increased exposure to risk to the clients' organization.  Furthermore, an organization with a compliancy program determined to have a greater maturity level can likely have a lower risk score representing a decreased vulnerability to risk based on the compliancy program.”}; & para [0103] about {“In a non-limiting embodiment, system 300 can also include a business intelligence system 117 that can employ a modeling component 310 that generates an interactive graphical model representing the risk score or the maturity level.  In an aspect, modeling component 310 can be configured to depict visual and graphical representations of a maturity level, a maturity score (e.g., generated using scoring component 120 based on a comparison of a maturity level with a non-risk adjusted threshold maturity level), a risk score, a regulation maturity level, a control maturity level, a current maturity level by independent control, a maturity improvement by family, an overall risk score, poorly conforming regulations by domain, poorly conforming controls by domain, total risk by risk event, total risk by actor, top risks by control family, top risk by regulation family, and/or depictions of other such metrics.”}; & paras [0106]-[0107] about {“Furthermore, in an aspect, modeling component 310 can generate an interactive graphical model that is a bar chart comprising a total risk by risk event on the X-axis and an amount of money on the Y-axis.  As such the risk event on the X-axis can be a data loss event, a data theft event, a downtime/unavailability event, a patient harm event, a regulatory exposure event, and an unauthorized access event.  Accordingly, the data loss bar can extend to a $5,000 amount and a data theft bar amount can extend to a $4,000 amount.  As such, the risk events can be visually analyzed based on the projected cost of each risk event.”}...... {“modeling component 310 can generate an interactive graphical model that lists a change in risk as a percentage and a change in maturity as a percentage based on a difference between determined (e.g., using first determination component 110) maturity levels from an older assessment and maturity levels (e.g., using first determination component 110) from a current assessment.”}; which together are the same as claimed limitations above including about ‘a risk exposure’, ‘a monetary loss’, ‘a/the risk exposure’, ‘a risk threshold’ and ‘a current risk threshold’)     
Examiner notes that DiMaggio teaches about other claimed limitations also.       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gallardo and Dunleavy with the teachings of DiMaggio.  The motivation to combine these references would be to provide a healthcare fraud detection system that prevents loss of funds to fraud, waste, and abuse (see paras [0003]-[0004] of Gallardo), and to provide computing platforms, in which data is aggregated, mined, & analyzed from multiple sources to put together a comprehensive and in-depth view of various facets of a patient's medical history "on-demand" (when needed and requested), can help to maximize the quality of healthcare while at the same-time minimizing inefficient expenditures associated with performing unnecessary or redundant medical tests and laboratory diagnostics (see para [0006] of Dunleavy), and to provide a service to healthcare clients (Covered Entities & Business Associates) that acts to minimize or eliminate these potential compliance failures relating to host governmental requirements (see para [0007] of DiMaggio).          




Dependent Claims 10-11 and 13-14 are rejected under 35 USC 103 as unpatentable over Gallardo in view of Dunleavy and DiMaggio as applied to the 
rejection of independent method Claim 9 above, and as described below for each claim.          

With respect to Claim 10, Gallardo, Dunleavy and DiMaggio teach ---         
10.    The method of claim 9, wherein operating the processor to generate the one or more risk scores comprises operating the processor to apply  one or more analytical methods.        
(see at least:   Gallardo ibidem;  and para [0004] about {“The core processing system comprises a set of stored pre-defined plug-and-play applications configured to manipulate the data, and the core processing system is configured to permit, via the user interface, drag-and-drop selection and interconnection of at least one data source and at least one pre-defined plug-and-play application by a user to produce a healthcare fraud detection model and to display, via the user interface, fraud analytics data produced by the healthcare fraud detection model.”}; & para [0007] about {“The core processing system may allow the user to alter the display of the fraud analytics data.  The core processing system may allow sharing of the healthcare fraud detection model over a network.”}; & paras [0086]-[0098] about {“In some embodiments, the data analysis software provides a number of benefits, for example: 
Unobtrusive:  for example, the software may be browser-based with zero desktop footprint.     
Deep Intelligence that allows the user to understand why things are happening.      
Predictive Intelligence: predict what will happen next.    
Adaptive Learning: system learns and adjusts based on actual results.     
Complete Analytics Workflow: intuitive analytics processes.    Powerful Insights: immediate productivity gains with drag and drop.     
Data Science in a Box: quickly understand the significance of the data.      
Perceptive Visualizations: articulate analysis with meaningful visualizations.        
Seamless Data Blending: quickly connect disparate data sources.   
Simplified Analytics: leverage prebuilt analytic models.     
Robust Security: be confident your data and analysis are secure.  
To that end, in some embodiments, Absolute Insight provides cloud enabled prebuilt data mining models, predictive analytics, and distributed in-memory computing.  A summary of features provided by Absolute Insight is shown in FIG. 1.”};  which together are the same as claimed limitations above including about ‘applying one or more analytical methods’)     
(see at least:   Dunleavy ibidem;  and para [0046] about {“Once the data has been mined from the various databases, at step 334 the computing platform can determine the appropriate analytical processes to be employed to produce the results desired by the clinician 302.  The creation of algorithms that not only determine which analytical measurements to employ but how those analyses are implemented is discussed in further detail below.  At step 336, the computing platform 316 can execute the real-time analysis of the data mined from the various data sources using the analytical measurements determined in step 334.”}; & paras [0066]-[0068]/FIG. 6 about {“At step 614, if the checks initiated at steps 604, 608, and 612 all yield positive results, the process can move to a process analytics step in which analytical results from the clinical analytics engine 616 (described in further detail below) can be requested.  At step 614, the order parameters can be transmitted to clinical analytics engine 616, which can perform the requested analysis and return the results.  A discussion of the clinical analytics engine is provided further below.”}...... & {“ At step 618, once the clinical analytics engine 616 produces the results, the results can be sent to a reports generator 620 that can convert the results into a desired format for consumption by a user.  The reports generator is discussed further below.”}...... & {“Thus, as discussed above, the order processing component 600 can orchestrate individual components, including the data lake 606, the participating organization map 610, the clinical analytics engine 616, and the reports generator 620, in order to process an on-demand real-time patient-specific data analysis order and return the results back to the user.”}; & para [0069]/ 
FIG. 4 about {“Returning to FIG. 4, and as previously discussed the on-demand real-time patient-specific data analysis order processing unit 416 can be connected to a clinical analytics engine 418.  The clinical analytics engine 418 can provide the analytical computing runtime environment that runs analytical pre-programmed algorithms or data analytical schemes against data storage assets that are accessible by the computing platform such as the databases stored within data lake 422.”}; & paras [0070]-[0076] about {“FIG. 7 illustrates an exemplary clinical analytics engine according to examples of the disclosure.  The clinical analytics engine can include a configuration management module 704, an analytics service 706, and a computing cluster 708.”}......& {“The configuration management module 704 can be responsible for establishing and maintaining consistency of the algorithms and data analytical schemes produced by the flowchart designer 702 (described in further detail below).”}......& {“The analytics service 706 can perform the on-demand real-time patient-specific data analysis by processing the order received from an order processing module 710.  The analytics service 706 can perform this task by analyzing the request received from the order processing module 710 and ensuring that the appropriate data from data lake 712 is analyzed using an appropriate algorithm or sets of algorithms in order to ensure that the on-demand real-time patient-specific data analysis is performed per the user's specification.”}...... & {“As previously discussed, an on-demand real-time patient-specific data analysis order can initiate one or more data analytical schemes or algorithms to be performed upon a set of data.  The algorithms or data analytical schemes can be created by a flowchart designer 702.  Flowchart designer 702 can be a platform by which a programmer can pre-program one or more algorithms and specify how an algorithm is to analyze pertinent data related to a particular on-demand real-time patient-specific data analysis.  In one example, flowchart designer 702 can act as a common translator of logical considerations into algorithmic processes applied against the data.  As previously discussed, each data analytical scheme or algorithm can include a series of inclusion and exclusion criteria.  The exclusion and inclusion criteria can be specified by a user and also can be dictated by the type of on-demand real-time patient-specific data analysis that a user orders.”}......& {“Using the flowchart designer, a programmer can input the inclusion and exclusion criteria of a search, using a user-friendly syntax, which can then be translated/compiled into an algorithmic process that can be applied against a set of data to perform the on-demand real-time patient-specific data analysis.  The analytics service 706, upon receiving an order, can determine which algorithm or set of algorithms is to be applied to a set of data.”}......& {“The analytics service 706 can also search and extract patient data from the data lake 712.  As previously discussed, the order will include identification information relating to the patient for which the on-demand real-time patient-specific data analysis has been ordered.  Using such information, as well as inclusion and exclusion criteria provided by the algorithm, the analytics service 706 can extract patient data from data lake 712.  Data lake 712 can include internal and external databases, or other data services, as previously discussed above.”}......& {“The analytics service can extract the desired data from the data lake 712 and then implement the algorithm or algorithms that have been determined to be pertinent to fulfilling the on-demand real-time patient-specific data analysis request.  In order to provide the processing power and speed needed to perform a large number of algorithms on a large data set efficiently, the analytics service 706 can utilize a computing cluster 708.  The computing cluster 708 can include one or more servers which provide the processing capability required to execute one or more algorithms.  In this way, the analytics service 706 can customize the number of servers used to process data based on the processing needs required by the specific data analytic and user information that is under analysis.”}; & para [0077]/FIG. 4 about {“Returning to FIG. 4, the clinical analytics engine 418 can receive orders from on-demand real-time patient-specific data analysis order processing module 416.  The received order can determine what data is mined and extracted from data 422 and which algorithm designed in flowchart designer 424 is used to analyze the extracted data.  The flowchart designer 424 can act as an interface between a programmer who wishes to create data analytical schemes and algorithms that are initiated upon receipt of a specific on-demand real-time patient-specific data analysis order.”}; & paras [0078]-[0081]/FIG. 8 about {“FIG. 8 illustrates an exemplary flowchart design process according to examples of the disclosure.  The design process illustrated in FIG. 8 illustrates how a programmer of the data analytics computing platform can create a pre-programmed algorithm or data analytical scheme that can be executed when a specific on-demand real-time patient-specific data analysis is ordered as outlined above.}”......& {“A user 802 can access a flowchart designer toolset via a flowchart designer user interface 804.  The flowchart designer toolset can provide a set of user-friendly tools for the design, development, and deployment of a broad set of healthcare data analytics algorithms suited to perform various types of on-demand real-time patient-specific data analyses as in the examples provided above.  The user interface 804 can be configured such that users of the tool set can achieve superior analytical functionality without having advanced programming experience or training.  In other words, the user interface 804 can provide a platform such that a user can provide analytical functionality in a user-friendly syntax which can then be converted into an esoteric description of the algorithm that can be consumed by computing platform for processing.”}......& {“The user interface 804 can provide a user with access to a flowchart configuration repository 806.   Flowchart configuration repository 806 can contain a number of pre-programmed algorithm modules.  The user 802 can customize the pre-programmed algorithm modules stored in repository 806 by specifying further inclusion and exclusion criteria as well as specifying exclusion and inclusion criteria that can be specified by the user of the on-demand real-time patient-specific data analysis computing platform.”}......& {“Once a user/programmer 802 creates an algorithm or data analytical scheme, the process can move to the configuration management system 808 wherein published algorithms can store the various configurations of the algorithm and manage their use and deployment within the on-demand real-time patient-specific 
data analysis computing platform.”}; & para [0082]/FIG. 4 about {“Returning to FIG. 4, once the clinical analytics engine performs the on-demand real-time patient-specific data analysis, it can transmit a result of the on-demand real-time patient-specific data analysis back to on-demand real-time patient-specific data analysis order processing module 416.  The on-demand real-time patient-specific data analysis order processing module 416 can take the received result and generate a report that can ultimately be consumed by a user of the on-demand real-time patient-specific data analysis computing platform 404.  In one example, the on-demand real-time patient-specific data analysis order processing module 416 can access a report generation module 426 which can format the received results according to defined template that can be pre-defined for a specific type of on-demand real-time patient-specific data analysis.”};  which together are the same as claimed limitations above including about ‘applying one or more analytical methods’)  
(see at least:   DiMaggio ibidem)    



With respect to Claim 11, Gallardo, Dunleavy and DiMaggio teach ---       
11.    The method of claim 9, wherein each risk score comprises a set of supporting data;   and        
generating the user format comprises generating the user format with reference to the associated set of supporting data.           
(see at least:   Gallardo ibidem;  and para [0100] about {“Absolute Insight's distributed architecture will be described further below and is schematically shown in FIG. 2.  Among other things, Absolute Insight includes a core processing system (AI Absolute Insight Core) that includes various modules including a Rule Engine module, an Analysis Module, a Charting Module, a Data Import and Cleansing Module, a Role Based User Access Module, and a Project Sharing Module.  These modules are discussed below.  The core processing system also includes a Spark and HDFS Engine which represents an interface to a Spark distributed computing cluster supporting a version of the Hadoop Distributed File System (HDFS) upon which the core processing system runs in this exemplary embodiment.”}; & para [0112] about {“In some exemplary embodiments, deep learning is used for healthcare fraud detection, such as for detecting medical claim fraud or other anomalies (e.g., doctors who over-prescribe certain drugs or treatments).  In Absolute Insight, deep learning algorithms and models are available to use within templates.  The deep learning templates are available to users as "plug-in" models.  Deep learning models support "Big Data" analysis and, in certain exemplary embodiments, incorporate in-memory distributed computing and caching.  Furthermore, Absolute Insight has learning templates that help to identify low level medical fraud patterns.  Absolute Insight deep learning models help construct medical fraud indicators and more complex Medical Fraud processes.”}; & para [0311]/FIG. 77 about {“At 6, based on the meta-data provided, an "Automatic Algorithm Selector" identifies algorithm(s) that can be applied to the data (e.g., unsupervised algorithms like outlier, risk, clustering or supervised algorithms like Support Vector Machines, Decision Trees, Deep Learning, etc.).  The user can override the default algorithm selections.”};  which together are the same as claimed limitations above including about ‘set of supporting data’)     
(see at least:   Dunleavy ibidem;  and para [0007] about {“This disclosure relates to a computerized platform for performing analytics using medical data aggregated and mined from various third-party and internal databases.  The platform can allow for the real-time analysis of a patient's medical data and allows for a healthcare provider to order an analytical test that is most pertinent to the patient and healthcare provider, on demand, at the time of the medical encounter, and receive the answer back to support the clinician's provision of high quality and cost-effective care.”}; & para [0033]/FIG. 3 about {“FIG. 3 illustrates an exemplary functionality of an on-demand real-time patient-specific data analysis web service according to examples of the disclosure.  Clinician 302 can submit an on-demand real-time patient-specific data analysis order at step 304, as described above with respect to FIGS. 1 and 2.  The on-demand real-time patient-specific data analysis order can be received by an order entry platform 306.  As previously discussed, an on-demand real-time patient-specific data analysis can be ordered by employing the same computing platform that is used by a laboratory services provider, pharmacy, or other electronic or order entry platform.  As an example, a healthcare provider that utilizes a commercial laboratory services provider can employ the electronic user interface used to order laboratory services to also order on-demand real-time patient-specific data analyses.  As another example, a healthcare provider that utilizes an electronic medical record system which supports order entries can employ the electronic user interface used to also order data diagnostics.”};  which together are the same as claimed limitations above including about ‘set of supporting data’)        
(see at least:   DiMaggio ibidem)     



With respect to Claim 13, Gallardo, Dunleavy and DiMaggio teach ---        
13.   The method of claim 9, 
with the subsequent healthcare claim.            
(see at least:   Gallardo ibidem; and paras [0085] and [0102] already cited above for Ranking Engine and rankings/charts respectively; & paras [0117]-[0118] about {“Absolute Insight Deep learning may:   perform dimension reduction, classifier, regression & clustering attempting to mimic human brain modeled by neurons and synapses defined by weights.”}; & sub-section titled “Ranking” in para [0226] about {“Exemplary embodiments provide a ranking capability for data preparation and manipulation.  Features range from basic sorting, filtering, and adding/removing attributes/columns, to exclusive features like creating new combined columns, re-weighting attributes, assigning ranks to each record to detect anomalies/patterns, and creating more informative views of data from the data source. ......FIG. 38 is a sample screen showing an analysis of the Medical Transactions data source, with the results sorted by rank.”}; & para [0314] about {“At 9, the metrics for each of the optimal models produced by each of the algorithms are then generated, compared and ranked to choose the best model from the multiple models automatically produced by the Analyzer Operator.”};  which together are same as claimed limitations above)     
(see at least:   Dunleavy ibidem)     
(see at least:   DiMaggio ibidem; and paras [0111],[0138]&[0140] for risk impact data/risk ranking data; & Claims 4 & 9 for risk impact data/risk ranking data;  which together are the same as claimed limitations above)     



With respect to Claim 14, Gallardo, Dunleavy and DiMaggio teach ---        
14.    The method of claim 9 comprises operating the processor to:          
generate the one or more risk scores based on one or more of a service provider data related to prior healthcare claim activity of the service provider[[.            
(see at least:   Gallardo ibidem; and see citations listed above for ‘one or more risk scores’; & para [0124] about {“Provider data has contacts of the providers, and providers' license and credential shows their qualifications.  Contract data includes 
detailed rules in the insurance contracts.”} that are the same as claimed limitations above including about ‘a service provider data’)  
(see at least:   Dunleavy ibidem;  and para [0021] about {“Order entry interface 114 can, in some examples, be a preexisting computer interface utilized by, for example, a laboratory service provider to order laboratory tests or by a clinician to order a prescription drug directly from a particular pharmacy.  By utilizing a preexisting order entry interface, a healthcare 
provider can have a common interface to order both laboratory diagnostics as well as on-demand real-time patient-specific data analyses for a particular patient under their care within their existing workflow.”}; & para [0032] about {“At step 210, the on-demand real-time patient-specific data analysis service provider can utilize a web service to parse the request, aggregate, mine and analyze the desired data, and generate a result/report of the on-demand real-time patient-specific data analysis.  At step 212 the result can be received and routed back to the requesting service provider.”}; & para [0050] about {“A clinician 406 can also utilize an electronic health record interface or other order entry platform 410 to order an on-demand real-time patient-specific data analysis.  An electronic health record (EHR) is an electronic version of a patient's medical history that is maintained by a healthcare provider.  In some examples, a healthcare provider is able to look through the patient's medical history using an EHR and, in the same interface, 
is able to order laboratory work to be performed upon the patient.”}; & para [0086] about {“Returning to FIG. 4, in some examples, the computing platform 404 can also include a data integration services module 428.  Data integration services 
module 428 can be responsible for populating the data that resides in data lake 422 by processing, transforming, and validating data that is received from external entities such as participating healthcare providers.”};  which are the same as claimed limitations above including about ‘a service provider data’)       
(see at least:   DiMaggio ibidem)     



Dependent Claim 15 is rejected under 35 USC 103 as unpatentable over Gallardo in view of Dunleavy and DiMaggio as applied to the rejection of method Claims 9-11/13-14 above, and further in view of Pub. No. US 2016/ 0125549 filed by Joao et al. (hereinafter “Joao”), and as described below for each claim.          

With respect to Claim 15, Gallardo, Dunleavy and DiMaggio teach ---         
15.    The method of claim 9, further comprises operating the processor to:       
generate a comparison of the subsequent healthcare claim with a claim provided by (an analogous service provider for an analogous service recipient).          
(see at least:   Gallardo ibidem)      
(see at least:   Dunleavy ibidem)     
(see at least:   DiMaggio ibidem)     

Gallardo, Dunleavy and DiMaggio teach as disclosed above, but they may not explicitly disclose about ‘an analogous service provider for an analogous service recipient’.  However, Joao teaches them  explicitly.            
(see at least:   Goao Abstract and Summary of the Invention in paras [0011]-[0108];  and para [0214] about {“The apparatus and method of the present invention can be utilized in numerous preferred embodiments in order to provide a vast array of healthcare and healthcare-related services for any one or more of the various parties described herein.  While certain of the preferred embodiments may be described with regards to utilization by a particular party, it is important to note that any patient, user, provider, payer, and/or intermediary may utilize the present invention in the same, similar and/or analogous manner.  For example, a preferred embodiment for determining and/or ascertaining a medical diagnosis can be described as being utilized by a treating physician as well as be utilized by a provider to verify and/or check a diagnosis as well as by a patient or other user or individual in order to perform a self-diagnosis or double check a doctors diagnosis.  In the same manner, any other preferred embodiment and/or other uses of the present invention can be utilized by any of the parties described herein.”};  which are the same as claimed limitations including about ‘an analogous service provider for an analogous service recipient’)      

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gallardo, Dunleavy and DiMaggio with teachings of Joao.  The motivation to combine these references would be to provide a healthcare fraud detection system that prevents loss of funds to fraud, waste, and abuse (see paras [0003]-[0004] of Gallardo), and to provide computing platforms, in which data is aggregated, mined, & analyzed from multiple sources to put together a comprehensive and in-depth view of various facets of a patient's medical history "on-demand" (when needed and requested), can help to maximize the quality of healthcare while at the same-time minimizing inefficient expenditures associated with performing unnecessary or redundant medical tests and laboratory diagnostics (see para [0006] of Dunleavy), and to provide a service to healthcare clients (Covered Entities & Business Associates) that acts to minimize or eliminate these potential compliance failures relating to host governmental requirements (see para [0007] of DiMaggio), and to perform proper diagnoses and to prescribe appropriate treatments, healthcare professional or providers typically rely on information which is obtained from patients, relatives of patients, previous providers, and/or healthcare facility and/or hospital staff members and thus the need for an apparatus and a method for providing healthcare information and/or healthcare-related information to the various providers, payers, patients, third party individuals, and/or insurance brokers, agents and/or other intermediaries (see paras [0003] & [0010] of Joao).            




Dependent Claim 16 is rejected under 35 USC 103 as unpatentable over Gallardo in view of Dunleavy and DiMaggio as applied to the rejection of method Claims 9-11/13-14 above, & further in view of Pub. No. US 2014/ 0081652 filed by Klindworth, Walter Allan (hereinafter “Klindworth”), and as described below for each claim.          

With respect to Claim 16, Gallardo, Dunleavy and DiMaggio teach ---       
16.    The method of claim 9, further comprises operating the processor to:        
identify from a storage component a set of subsequent healthcare claims associated with a risk exposure exceeding (a priority threshold).          
(see at least:   Gallardo ibidem;  and 3 sub-sections titled “Absolute Insight (AI) Modules” in para [0141]; & “Base Modules” in paras [0142]-[0150];  and “Data Repository” in paras [0151]-[0152]; & FIG. 16; which together are the same as claimed limitations above including about ‘a case manager’)       
(see at least:   Dunleavy ibidem)     
(see at least:   DiMaggio ibidem for various ‘risk’ phrases to include ‘a risk exposure’)     

Gallardo, Dunleavy and DiMaggio teach as disclosed above, but they may not explicitly disclose about ‘a priority threshold’.  However, Klindworth teaches them explicitly.             
(see at least:   Klindworth Abstract;  and 2 sub-sections titled “Defining Risk Management” in paras [0054]-[0063];  & “Outlining a Risk Management Design” in paras [0064]-[0067] about {“The typical steps for risk management are broken down in 6 steps.  They include: .sup.xxiv; Determining the objectives of the organization; Identifying exposures to loss; Measuring those same exposures; Selecting alternatives; Implementing a solution; and Monitoring the results; which are the same as claimed limitations above including about ‘a risk exposure’;  and para [0142] about {“Prior Art also does not consider the requirement to have real-time monitoring and multiple triggers that fire when thresholds are exceeded for potential perpetrators of improper payments.”};  & para [0254] about {“provides real-time triggers to activate intelligence capabilities, combined with predictive scoring models, to take action when risk thresholds are exceeded”};  & para [0393]/FIGs. 14 & 15 about {“FIG. 14 describes the Strategy Manager capabilities of the Automated Healthcare Risk Management System. It is comprised of real-time capabilities for targeting, triggering and taking action on high-risk claims, providers, healthcare merchants, beneficiaries that exceed pre-determined criteria thresholds.  The Strategy Manager creates strategies to identify high-risk, high value payments and queue through Workflow to investigators (circle #2).  FIG. 15 demonstrates the real-time queuing of the demo strategy that investigators can enter and work high-risk cases to resolution.  The diagram shown in FIG. 32 demonstrates how multiple actions are available systematically: educate, queue or decline payments in real-time prior to payment.”};which together are the same as claimed limitations above including about ‘a priority threshold’)     

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gallardo, Dunleavy and DiMaggio with teachings of Klindworth.  The motivation to combine these references would be to provide a healthcare fraud detection system that prevents loss of funds to fraud, waste, and abuse (see paras [0003]-[0004] of Gallardo), and to provide computing platforms, in which data is aggregated, mined, & analyzed from multiple sources to put together a comprehensive and in-depth view of various facets of a patient's medical history "on-demand" (when needed and requested), can help to maximize the quality of healthcare while at the same-time minimizing inefficient expenditures associated with performing unnecessary or redundant medical tests and laboratory diagnostics (see para [0006] of Dunleavy), and to provide a service to healthcare clients (Covered Entities & Business Associates) that acts to minimize or eliminate these potential compliance failures relating to host governmental requirements (see para [0007] of DiMaggio), and to focus prevention and detection efforts on the highest risk and highest value providers, healthcare merchants, claims, transactions or beneficiaries for fraud, abuse, over-servicing, over-utilization, waste or errors (see para [0068] of Klindworth).              




With respect to Claims 1-3 & 5-8, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 9-11 & 13-16 as described above using cited references of Gallardo, Dunleavy, DiMaggio, Joao and Klindworth, because the limitations of these system Claims 1-3 & 5-8 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 9-11 & 13-16 as described above.               

 Response to Arguments 
Applicant's RCE remarks and claim amendments dated 22 JANUARY 2021 with respect to the rejection of amended Claims 1-3, 5-11 and 13-16 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-3, 5-11 and 13-16, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding citations from already used references that have been added in response to the Applicant’s latest claim amendments (of 01/25/2022).               

Applicant's arguments with respect to rejection of Claims 1-3, 5-11 and 13-16 under 35 USC 103 have been considered, but they are moot in view of the new citations & paras  from previously used references, which were necessitated by Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).       

In response to the Applicant’s latest arguments of 01/25/2022 (on Pages 6-12) traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that the claim examples are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG.  These examples should be interpreted based on the fact patterns set forth as other fact patterns may have different eligibility outcomes.  That is, it is not necessary for a claim under examination to mirror an example claim to be subject matter eligible under the 2019 PEG.      

Examiner notes that Applicant’s cited Example 37 (on Page 8) from the Office’s web site does not apply here.  Examiner understands that Example 37, claims 1 (and 2) have to do with locating icons on a GUI based on frequency of use, so that the most frequently used icons are positioned closest to the start icon so the user can quickly get to it (which is some sort of a short cut).  Thus, these claims were determined to be eligible to overcome 101 based on that concept.  However, the current claimed invention does not have anything to do with the structure of a GUI let alone based on usage of icons.  Therefore, Example 37 does not apply here to overcome the rejection under 35 USC 101 as described herein above.           

Additionally, Examiner clarifies that the Applicant’s cite of similarity with Example 
34 (on Page 10) does not apply here, because the claims therein are directed to a  system for filtering content from an Internet computer network by an Internet Service Provider (ISP) server using individual controlled access network accounts.  At the time of that applicant’s invention, there was a need to block access to certain web sites for certain end users.  For example, a corporation may want to allow access to certain technical or business sites, while blocking access to certain entertainment sites, and a parent may seek to block access by their children to certain objectionable sites.  An inventive concept can be found in the unconventional and non‐generic combination of known elements, and more specifically “the installation of a filtering tool at a specific location, remote from the end‐users, with customizable filtering features specific to each end user” where the filtering tool at the ISP is able to “identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account.”  The Federal Circuit also determined that the claimed arrangement of elements in the system results in an improvement in the technology of filtering content on the Internet, because it offers “both the benefits of a filter on the local computer, and the benefits of a filter on the ISP server.”  This does not apply to the instant claims.  Applicant has replaced the input data used to perform the fraud analysis on the claim from claims data to eligibility data.   Fraud analysis is not a technological field and is directed to an abstract idea (certain methods of organizing human activity – further categorized as a fundamental economic practice or as commercial/legal interaction).  Therefore, the instant claim amounts to no more than performing the abstract idea on a generic computer.           

Furthermore, with respect to the Applicant citing similarity to Example 35 (on Page 10) to overcome 101 rejection does not apply here, Examiner clarifies that the method therein allows the ATM to receive user card data in a more secure and efficient manner.  Customer card data entry begins before PIN entry and verification, so if the ATM user is not the authorized customer and does not have the appropriate verification software on their mobile device, the transaction is concluded before entry of the PIN.  This method prevents skimming & other techniques to fraudulently obtain a customer’s PIN and even theft of the card since the downloaded software can authenticate the user and likewise authenticate the ATM before the PIN is produced.  The combination of obtaining information from the mobile communication device (instead of the ATM keypad) and using the image (instead of a PIN) to verify the customer’s identity by matching identification information does not merely select information by content or source, in contrast to Electric Power, but instead describes a process that differs from the routine and conventional sequence of events normally conducted by ATM verification.  The instant claims are not similar to the process described in claim 35.  Applicant has replaced the input data used to perform the fraud analysis on the claim from claims data to eligibility data.  Applicant’s inventive concept replaces the data input into the fraud analysis system by using eligibility data instead of claims data.  The improvement to the system comes from the improvement to the abstract idea, not to a technological improvement and uses the computer as a tool to carry out the steps of the abstract idea.  Therefore, the instant claim amounts to no more than performing the abstract idea on a generic computer.           

In response to the Applicant’s latest arguments of 04/29/2021 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner clarifies that this is an improvement to an abstract idea (of fraud detection), which is clearly recited in the Applicant’s own Specification as a solution (see paras [0022]-[0024]) --- {“[22] The systems and methods described herein operate to detect fraudulent healthcare claim activity by analyzing an eligibility request.  When a patient (service recipient) first arrives at a medical facility to receive healthcare, the service provider at the medical facility will verify the patient's healthcare eligibility.  The eligibility request includes eligibility data that can be analyzed by the fraud detection system for detecting fraudulent healthcare claim activity.                [23] Eligibility data can include information received by the fraud detection system prior to submitting the healthcare claim, such as, but not limited to, eligibility of the patient for treatment and prior claim submissions of the service provider. The eligibility data can be stored in a standard format, such as Eligibility Benefit Inquiry (EDI) 270/271 format, or another format. The eligibility data can be accessed by the fraud detection system locally or via a network.              [24] The fraud detection system can analyze the eligibility data to generate a risk score for the eligibility request. In some embodiments, the fraud detection system can supplement the analysis of the eligibility data with reference to subsequent and/or related claim data. The fraud detection system can then translate the results of the analysis to a user format that can be easily understood by a user, such as a fraud investigator. The fraud detection system can, in some embodiments, prioritize the results for the user.”}               

In response to the Applicant’s previous arguments traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that the instant invention has been portrayed as a technology solution, and Examiner considers it to be a business solution for this Applicant to solve problems encountered in its line of business.         

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
	In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).                  

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims, 
i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.                 

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.          

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.            
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                  

 /S.M./       Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov       

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691